This cause is before the Court on the motion of Respondent to dismiss. The Claimant herein is the administrator of a deceased individual who was treated prior to his death by the Jewish Hospital of St. Louis. It appears that an application for payment for appropriate medical expenses was made to the Illinois Department of Public Aid on behalf of the deceased, and, following approval, some items were paid to the Jewish Hospital. Thereafter a dispute arose with respect to the remaining items. It further appears that on November 17, 1977, a letter was written by the Illinois Department of Public Aid acknowledging the Department’s obligation to the Jewish Hospital to complete payment for services rendered to the deceased. Respondent contends that Claimant does not have a cause of action for services rendered to the deceased, since the Illinois Department of Public Aid has acknowledged liability to the Jewish Hospital. Respondent relies upon Ill. Rev. Stat., Ch. 23, Paras. 11-13, which provides in pertinent part as follows: “A cause of action does not accrue within the meaning of this paragraph for as long as there is an unrevoked acknowledgement in writing by a government unit or the Illinois Department that it accepts the liability, in whole or in part, for a vendor claim submitted to it...” Respondent has established that there is an unrevoked acknowledgement by the Illinois Department of Public Aid that it accepts liability for the claim of the Jewish Hospital. The Claimant therefore does not have a cause of action for those medical expenses. It is therefore ordered that this cause be, and hereby is dismissed.